      Case 4:20-cv-03382 Document 68 Filed on 04/07/21 in TXSD Page 1 of 1




                                 HEARING MINUTES

Cause No:          4:20-CV-3382
Style:             KY Home & Garden, LLC v. AMI Ventures, Inc.
Hearing Type: Pre-motion conference

Appearances:
Counsel                                       Representing
Brandon James Leavitt                         Plaintiff

Jing Wang                                     Fuzhou Seechance Holding, LTD;
                                              American Seechance, Inc.; Universal
                                              Garden Supply & Manufacturing, Inc.;
                                              LA Green Garden, Inc.




Date: April 7, 2021                           Court reporter: Sanchez
Time: 11:36 a.m.—12:11 p.m.                   Law Clerk: L. McKinney


At the hearing, the following rulings were made as stated on the record:

         The Court held a pre-motion conference as stated on the record. Plaintiff’s
         motions for entry of default and for default judgment [Dkt. 47, Dkt. 51, and
         Dkt. 53] are DENIED. Defendant AMI Ventures, Inc. will file a letter by the
         close of business on April 20, 2021 informing the Court whether it has
         obtained legal counsel. Any responses to Plaintiff’s motion for leave to amend
         its complaint [Dkt. 64] are due by the close of business on April 20, 2021.
         Plaintiff may file a reply brief to each response within seven days of the date
         on which the response is filed. Plaintiff will confer with Hua Vong and get her
         contact information.




1/1
